Citation Nr: 0117340	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  97-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chest pain, as a 
manifestation of an undiagnosed illness.

2.  Entitlement to a rating in excess of 30 percent for 
gastroesophageal reflux disease and irritable bowel syndrome.

3. Entitlement to a rating in excess of 10 percent for 
migraine headaches.

4.  Entitlement to an effective date earlier than April 18, 
1996, for a grant of a 10 percent rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to March 
1993.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from August 1996, February 1998, and 
November 1999, rating decisions of the Department of Veterans 
Affairs (VA) Chicago, Illinois, Regional Office (RO), which 
denied service connection for a gastrointestinal disorder, 
denied a compensable rating for a migraine headaches 
disorder, and declined to re-open a claim of service 
connection for a disability manifested by chest pain.  In the 
interim, the RO has granted service connection for a 
gastrointestinal disorder, and a 10 percent rating for 
migraine headaches.  The issues have been re-characterized to 
reflect the benefits currently sought.

Travel Board Hearings before the undersigned were held at the 
RO in October 1998 and September 2000.  Issues two and three, 
as listed on the preceding page, will be addressed in a 
remand which follows this decision.


FINDINGS OF FACT

1.  All evidence needed for an equitable disposition of the 
issues of entitlement to service connection for chest pain, 
as a manifestation of an undiagnosed illness and to an 
effective date earlier than April 18, 1996, for a grant of a 
10 percent rating for migraine headaches, has been obtained.
2.  Competent (medical) evidence attributes the veteran's 
symptoms of chest pain to a known clinical diagnosis, 
gastroesophageal reflux disease, which is already service-
connected.

3.  On April 18, 1996, the RO received the veteran's claim 
for a compensable rating for migraine headaches; the RO 
ultimately granted a 10 percent rating, effective from April 
18, 1996.

4.  It is not shown that the veteran's migraine headaches 
increased in severity during the one-year period prior to 
April 18, 1996.


CONCLUSIONS OF LAW

1.  Service connection for chest pain, as a manifestation of 
an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2000).

2.  An effective date earlier than April 18, 1996, for a 10 
percent rating for migraine headaches is not warranted.  38 
U.S.C.A. § 5110(b) (West 1991); 38 C.F.R. § 3.400(o) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, the 
VCAA eliminates the concept of a well-grounded claim, 
redefines VA's obligations with respect to its duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that because the mandates of VCAA have been 
met, it is not necessary to remand to the RO for initial 
consideration of the impact of the VCAA the issues of 
entitlement to service connection for chest pain, as a 
manifestation of an undiagnosed illness, and an effective 
date earlier than April 18, 1996, for a grant of a 10 percent 
rating for migraine headaches.  A remand of these two issues 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Under the VCAA, VA has a duty to notify the veteran and his 
or her representative or private attorney of any information 
and evidence needed to substantiate and complete a claim for 
VA benefits.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  Here (in communications that the RO has 
sent him, including in notices of the  rating decisions on 
appeal, the Statements of the Case (SOCs) issued after he 
filed Notices of Disagreement, and in Supplemental SOCs 
issued after additional development was completed) the 
veteran has received ample notification from VA of what was 
needed to submit complete, substantiated claims for the 
benefits sought.  

Under the VCAA, VA also has a duty to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for VA benefits.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A). In the present case, the record shows that the RO 
has taken all necessary steps to secure relevant records, 
specifically. service medical records and records of VA 
outpatient treatment.  The veteran has also been afforded 
contemporaneous VA medical examinations, and has been given 
the opportunity to testify at two travel board hearings.  

Regarding the claim for an earlier effective date, the Board 
further notes that there is no reasonable possibility that 
any additional development will produce evidence to 
substantiate this claim.  The law, not the evidence, is 
dispositive on this particular claim, and the veteran has 
been duly notified of the controlling law and regulations.

Service connection for chest pain as a manifestation of an 
undiagnosed illness

Service connection may be established for a disability if it 
is shown that the disability resulted from disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may also be warranted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d). 

VA laws and regulations also provide for compensation to be 
paid to any Persian Gulf War veteran "suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  
By regulation, VA has determined that these may include 
symptoms such as fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, and 
cardiovascular signs or symptoms.  See 38 C.F.R. § 3.317(b).  
The chronic disability must have became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification.  Id.  
Further, a chronic disability is one that has existed for six 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period.  Id.  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

In adjudicating this claim, the Board has also considered the 
guidance provided by VA's General Counsel regarding the 
requirements for a well grounded claim under 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317.  See VAOPGCPREC 4-99 (May 3, 
1999).  In this precedent opinion, the General Counsel 
indicated that the necessary elements of a claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one of more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period; and (4) proof that 
the chronic disability is the result of undiagnosed illness.  
It was also noted in the General Counsel opinion that 
evidence that the illness is "undiagnosed" may consist of 
evidence that the illness cannot be attributed to any known 
diagnosis or, at minimum, evidence that the illness has not 
been attributed to a known diagnosis by physicians providing 
treatment or examination.

The record shows that the veteran in the present case served 
on active duty in the Southwest Asia theater of operations 
during the Persian Gulf War.  Thus, he is considered a 
"Persian Gulf War veteran," within the meaning of 38 
U.S.C.A. § 1117(c), (e) and 38 C.F.R. § 3.317(d).

Service medical records show two incidents of chest pain, in 
September 1990 and March 1991, which were attributed to an 
upper respiratory infection and were not noted to result in 
chronic disability.  At separation, in March 1993, no 
disability manifested by chest pain was reported.

On VA examination in March 1998, the veteran gave a history 
of heartburn within a couple of hours after eating spicy 
foods.  In the diagnosis section, the examiner wrote that 
there were "[n]o symptoms of chest pain or cough."

On VA re-examination in June 1999, it was noted that the 
veteran's history included problems with heartburn and 
stomach pain since approximately 1992, after he returned from 
the Persian Gulf.  The heartburn occurred one to two times 
per week, lasted approximately five to seven minutes, and 
consisted of substernal chest burning or squeezing pain, 
relieved by rest, relaxation, deep breathing, and Maalox.  It 
was noted that this was the chest pain which the veteran had 
described before "and the kind of chest pain which he 
gets."  

On examination, the veteran was described as well developed, 
well nourished, slightly overweight, and in no acute 
distress.  Cardiac examination revealed a regular rate and 
rhythm, without murmurs.  Pulmonary examination was clear to 
auscultation, bilaterally, with no rhonchi, rales, or 
wheezing.  The diagnosis was:

Chest pain, due to gastroesophageal 
reflux disease and not suspicious for any 
cardiac or other medical disorder.  It is 
my opinion that the veteran has a chronic 
disorder manifested by chest pain and 
such disability is not due to undiagnosed 
illnesses.

At an October 1998 travel board hearing, the veteran 
testified that he had chest pain during service and that he 
believed that the chest pain should be considered a symptom 
of an undiagnosed illness arising from his service in the 
Persian Gulf.  He denied receiving any recent medical 
treatment for the claimed condition.

At a September 2000 travel board hearing, the veteran related 
that the chest pain usually occurred in conjunction with his 
migraine headaches, as well as on occasion when he ate, that 
the episodes of chest pain would occur usually about every 
two weeks and had increased in severity in the past couple of 
years, and that he had never sought treatment for the chest 
pain.

The only competent (medical) evidence regarding the etiology 
of the veteran's chest pain attributes it to the service-
connected gastroesophageal reflux disease; it is attributed 
to a known clinical diagnosis.  Symptoms of a service 
connected disability are encompassed in the rating for such 
disability.  The veteran argues that his chest pain is a 
symptom of an undiagnosed illness; as a layperson, he is not 
competent to offer opinions in this matter.  He offers no 
medical support for his theory.  Thus, the preponderance of 
the competent evidence is against his claim.

An effective date earlier than April 18, 1996, for the grant 
of
a 10 percent rating for migraine headaches

Effective dates of awards based on claims for increased 
ratings are governed by the provisions of 38 U.S.C.A. § 
5110(a), (b)(2), and 38 C.F.R. § 3.400(a), (o), which 
stipulate that an award of increased compensation is payable 
from the date of receipt of claim or the date entitlement 
arose, whichever is later, except that payment may be made 
from the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from that date.  The 
Board also notes that the date of a report of examination or 
hospitalization by the VA will be accepted as the date of 
receipt of an informal claim.  38 C.F.R. §§ 3.155, 3.157.

The facts in this matter are fairly simple, and are not in 
dispute.  The RO received a claim for an increased rating for 
migraine headaches on April 18, 1996.  In an August 1996 
rating decision, the RO denied the claim.  In a November 1999 
rating decision, the RO granted a 10 percent rating, after a 
review of additional medical evidence, to include a June 1999 
VA medical examination report.  The 10 percent rating was 
assigned effective April 18, 1996, the date of the receipt of 
the veteran's claim for an increased rating.  There are no VA 
medical reports for the one-year period prior to April 18, 
1996, and there is no competent evidence suggesting the 
migraine headaches were disabling to a compensable degree 
prior to that date.  Hence, under the law and regulations 
cited above, April 18, 1996 is the earliest date as of which 
a 10 percent rating may be assigned for migraine headaches in 
this case.


ORDER

1.  Service connection for chest pain, as a manifestation of 
an undiagnosed illness, is denied.
2.  An effective date earlier than April 18, 1996, for a 
grant of a 10 percent rating for migraine headaches, is 
denied.


REMAND

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notice or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) specifically held that all provisions 
of the VCAA are potentially applicable to claims pending on 
the date of the VCAA's enactment, and that concerns of 
fundamental fairness and fair process demanded further 
development and re-adjudication under the VCAA by the lower 
adjudicatory authority (i.e., the Board and RO).  See 
Holliday v. Principi, No. 99-1788 (U. S. Vet. App. Feb. 22, 
2001).

VA's re-defined duty to assist provisions under the VCAA 
require that the veteran's service-connected gastroesophageal 
reflux disease and irritable bowel syndrome, and migraine 
headaches, be re-examined.  He claimed at the September 2000 
travel board hearing that the disabilities are currently more 
disabling than when they were last evaluated.  He indicated 
that he was receiving medical treatment at the Westside and 
Lakeside VA medical centers in Chicago.  Reports of recent 
treatment are relevant to his claims, are of record, and must 
be obtained.

Regarding a rating in excess of 30 percent for 
gastroesophageal reflux disease and irritable bowel syndrome, 
the Board notes that in April 2000 the veteran was advised by 
the RO that these conditions were being assigned a single 
rating.  His written statements reflect that he seeks 
separate ratings for the gastroesophageal reflux disease and 
irritable bowel syndrome.  This is precluded by regulation.  
See 38 C.F.R. §§ 4.14 and 4.114.  However, on remand, the RO 
should verify that the rating assigned for this disability is 
under the code which reflects the predominant disability 
picture in this case, as required by 38 C.F.R. § 4.114.

Regarding migraine headaches, the Board notes that the 
veteran stated, at the September 2000 travel board hearing, 
that he kept a log of his migraine attacks.  Such a log is 
evidence pertinent to the claim for an increased rating, and 
should be obtained and associated with the claims folder.

Subsequent to the most recent SSOC, the veteran submitted 
additional VA outpatient treatment records, and a July 2000 
lay statement from a co-worker.  These were not reviewed by 
the RO, and the veteran has not waived such review.  Under 
current regulation, the Board may not consider this evidence 
in the first instance.  See 38 C.F.R. § 20.1304(c).
 
In view of the above, this case is REMANDED for the 
following:

1.  The RO should ask the veteran to 
specify the locations and dates of all VA 
medical treatment he received in the years 
2000 and 2001; and obtain copies of 
records of all such treatment.  The 
veteran should also be asked to submit for 
the record a copy of his log of migraine 
attacks.  

2.  The RO should determine whether the 
additional evidence suggests an increase 
in the severity of the veteran's service-
connected gastrointestinal disability, a 
change from the disability picture 
previously shown.  If so, the RO should 
schedule the veteran for a VA 
gastrointestinal diseases examination to 
assess his service connected 
gastroesophageal reflux disease and 
irritable bowel syndrome.  The examiner 
should review the record, including 
hearing testimony, and examine the 
veteran.  Any indicated tests or studies 
should be done.  The examiner should 
report all findings in detail, and should 
opine regarding the presence and severity 
of symptoms such as diarrhea, 
constipation, vomiting, weight loss, 
hematemesis or melena, anemia, dysphagia, 
pyrosis, regurgitation, and substernal or 
arm or shoulder pain.  The examiner should 
provide the rationale for all opinions 
given.

3.  The RO should also schedule the 
veteran for a VA neurological examination 
to assess his migraine headaches.  The 
examiner should review the claims file, 
including treatment records and hearing 
testimony, examine the veteran, and 
provide an opinion as to (1) the severity 
and frequency of the migraine headaches; 
and (2) whether the migraine attacks are 
prostrating in nature, as claimed.  The 
examiner should provide the rationale for 
all opinions given.

4.  The RO should ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C.§§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Then the RO should re-adjudicate the 
claims for ratings in excess of 30 percent 
for gastroesophageal reflux disease and 
irritable bowel syndrome, and in excess of 
10 percent for migraine headaches,. 

If either benefit remains denied, the 
veteran and his representative should be 
provided with an appropriate Supplemental 
Statement of the Case and given the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The Board intimates no opinion as to the ultimate outcome of 
these claims.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



